Motion for reargument denied. Memorandum: We have now presented to us a certified copy of the Governor’s conditional commutation which shows that the commutation was made on the condition, among others, that the relator remain “ subject to the jurisdiction and control of the Board of Parole.” This commutation did not contain the Hmitation of the authority of the Board of Parole which was present in the commutation under consideration in Matter of People ex rel. Ross v. Wilson (250 App. Div. 143), decided by the Appellate Division, Third Department, March, 1937. Present — Sears, P. J., Edgcomb, Crosby and Lewis, JJ.